Citation Nr: 1042498	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for Alzheimer's disease, to 
include as secondary to Agent Orange exposure and Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1972.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In September 2010, the Veteran's accredited representative raised 
the issues of entitlement to service connection for a left 
orchiectomy and whether there was clear and unmistakable error in 
the March 9, 1981 rating decision which denied entitlement to 
service connection for hearing loss.  These issues have not been 
developed for appellate review and are therefore referred to the 
RO for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide 
agents, to include Agent Orange.

2.  The Veteran has a current diagnosis of Parkinson's disease.

3.  The medical evidence of record shows that the Veteran has a 
current diagnosis of Alzheimer's disease that is related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Parkinson's disease is presumed to have been incurred in 
active military service due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1131, 1116, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Alzheimer's disease is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claims for 
service connection for Parkinson's disease and Alzheimer's 
disease, as the Board is taking action favorable to the Veteran 
by granting service connection for these disorders.  As such, 
this decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Parkinson's Disease

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309.

During the pendency of this appeal, VA amended 38 C.F.R. 
§ 3.309(e) to change the list of diseases which are deemed 
associated with herbicide exposure.  The amendment removes 
chronic lymphocytic leukemia and replaces it with all chronic 
B-cell leukemias, and adds Parkinson's disease and ischemic heart 
disease.  38 C.F.R. § 3.309(e) (August 31, 2010).  The stay for 
adjudicating cases impacted by this regulatory change was lifted, 
effective October 30, 2010.  Chairman's Memorandum No. 01-10-37 
(Nov. 1, 2010).

The Veteran's service treatment records are negative for any 
diagnosis of Parkinson's disease.  After separation from military 
service, in an October 2003 private medical report, the Veteran 
reported that he had been experiencing right hand tremors for 
approximately one year.  After physical and neurological 
examination, the impression was "suspicious for Parkinson's 
disease."  The medical evidence of record shows that Parkinson's 
disease has been consistently diagnosed since October 2003.  The 
evidence of record reveals that the Veteran served in Vietnam.  
He is therefore presumed under 38 U.S.C.A. § 1116(f), to have 
been exposed to herbicide agents, to include Agent Orange.  
Accordingly, presumptive service connection for Parkinson's 
disease based on exposure to herbicides is warranted.

Alzheimer's Disease

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin, 13 Vet. App. at 8.

The Veteran's service treatment records are negative for a 
diagnosis of Alzheimer's disease.

After separation from military service, in an October 2003 
private medical report, the Veteran complained of failing memory 
over the previous two years.  After physical and neurologic 
examination, the examiner stated that "I believe that his memory 
problems may be associated with Parkinson's disease, as 30% or so 
will also have a superimposed dementia."

A December 2003 private medical report stated that the Veteran 
was seen for a dementia workup.  The examiner stated that the 
dementia workup was negative.

A February 2004 private medical report stated that the Veteran 
was seen regarding Parkinson's disease and Alzheimer's dementia.  
A second February 2004 private medical report stated the Veteran 
had scored 20 out of 30 on a Mini Mental State Examination.  The 
assessment was Alzheimer's disease.  The medical evidence of 
record shows that Alzheimer's disease has been consistently 
diagnosed since February 2004.

An August 2004 private medical report gave an impression of 
"[i]diopathic Parkinson's disease with dementia."

A November 2005 private medical report gave an impression of 
"Parkinson's-associated dementia."

An August 2006 private medical report gave an impression of 
"[a]dvancing Parkinson's disease with dementia."  A second 
August 2006 private medical report gave an impression of 
"[d]ementia associated with Parkinson's disease/Alzheimer's, 
stable."

A November 2006 private medical report gave an impression of 
"Parkinson's associated dementia."

A second November 2006 private medical report stated that the 
Veteran was seen regarding "Parkinson's disease with Alzheimer's 
dementia."

A March 2007 private inpatient hospital report stated that the 
Veteran had a medical history of "Parkinson's-related 
dementia."

A March 2007 private medical report stated that the Veteran was 
seen regarding "Parkinson's associated dementia."  The 
impression was "[i]diopathic Parkinson's disease with associated 
dementia."

A June 2007 private medical report stated that the Veteran was 
seen regarding "Parkinson's disease with dementia."  The 
impression was "[i]diopathic Parkinson's disease with 
dementia."

An August 2007 private medical report stated that the Veteran was 
seen regarding "Parkinson's disease with dementia."  The 
impression was "[i]diopathic Parkinson's disease with 
dementia."

The medical evidence of record shows that the Veteran's 
Alzheimer's disease is related to a service-connected disability.  
The medical evidence of record clearly demonstrates that the 
Veteran has received consistent diagnoses of Alzheimer's disease 
since February 2004.  In addition, the medical evidence of record 
repeatedly states that the Veteran's Alzheimer's disease was 
related to or associated with his Parkinson's disease."  There 
is no medical evidence of record which contradicts these medical 
opinions, and, as discussed above, service connection for 
Parkinson's disease has been granted herein.

Therefore, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's Alzheimer's disease is related to a 
service-connected disability and therefore, service connection is 
warranted for Alzheimer's disease.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for Parkinson's disease is granted.

Service connection for Alzheimer's disease, as secondary to 
service-connected Parkinson's disease, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


